 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9       KEVIN FRANKEN.,                                      Case No. 1:19-cv-01655-DAD-BAM
10                          Plaintiff,                        ORDER CONTINUING INITIAL
                                                              SCHEDULING CONFERENCE
11            v.
12       RYAN D. McCARTHY,1 SECRETARY
         OF THE UNITED STATES ARMY
13
                            Defendant.
14

15           Plaintiff Kevin Franken (“Plaintiff”), proceeding pro se, filed the instant action on August
16   30, 2019. (Doc. No. 1.) A Mandatory Scheduling Conference was set for January 29, 2020.
17   (Doc. No. 7.) On January 22, 2020, Defendant Ryan D. McCarthy, Secretary of the United States
18   Army, specially appeared and filed a Notice of Related Cases pursuant to Local Rule 123 stating
19   that this action is related to Franken v. Esper, Case No. 1:18-cv-01687-AWI-EPG. (Doc. No. 9.)
20           In light of the Notice of Related Cases, the Initial Scheduling Conference is
21   CONTINUED from January 29, 2020, to February 25, 2020 at 9:30 AM in Courtroom 8
22   (BAM) before Magistrate Judge Barbara A. McAuliffe. A Joint Scheduling Conference
23   Report, carefully prepared and executed by all counsel and/or pro se parties, shall be filed in full
24   compliance with the Order Setting Mandatory Scheduling Conference one (1) full week prior to
25   the Scheduling Conference. A copy of the Joint Scheduling Conference Report shall be e-mailed,
26   in Word format, to bamorders@caed.uscourts.gov. The parties may appear at the conference by
27
     1
              Ryan D. McCarthy is now the Secretary of the United States Army. Pursuant to Rule 25(d) of the Federal
28   Rules of Civil Procedure, Ryan D. McCarthy is substituted for Mark Esper as the defendant in this suit.
                                                              1
 1   telephone with each party using the following dial-in number and access code: dial-in number 1-

 2   877-411-9748; access code 3219139.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    January 23, 2020                         /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
